DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 08/10/2021 which amended claims 1, 15 and 16, cancelled claim 7. Claims 1-5 and 9-16 are currently pending in the application for patent.

Allowable Subject Matter
Claims 1-5 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regards to claims 1 and 15, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a second urging member comprising at least one second spring that urges the cooling member in a second direction different than the first direction to restrict shift of the wavelength conversion unit relative to the housing part.
This limitation in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.
In regards to claim 16, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a second moving restriction 
These limitations in combination with the other limitations of claim 16 renders the claim non-obvious over the prior art of record..
In regards to claim 1, 

Saitou (US 2013/0135593) discloses a light source device (Figure 1) comprising: 
a light source (Figure 1; Laser Light Source 30); 
a wavelength conversion unit (Figure 1; Fluorescent Body Unit 10) having a fluorescent material (Figure 1; Fluorescent Body 12) excited by a light output from the light source (Figure 1; Laser Light Source 30) and generating fluorescence (see Paragraph [0027]) and a fluorescent material supporting substrate (Figure 1; Plate 14) supporting the fluorescent material (see Figure 1); 
a cooling member (Figure 1; Heatsink 16) comprising a heatsink (Figure 1; Heatsink 16) fixed to the fluorescent material supporting substrate (Figure 1; Plate 14) and releasing heat generated in the fluorescent material (see Figure 1 and Paragraph [0027]); wherein 


Mashimo (US 2019/0391385) discloses a light source device (Figure 1; Lighting Device 100) comprising: 
a light source (Figure 1; Light Source 101); 
a wavelength conversion unit (Figures 1 and 10; Phosphor Wheel 111) having a fluorescent material (Figure 10; Phosphor Layer 111b) excited by a light output from the light source (Figure 1; Light Source 101) and generating fluorescence (see Paragraphs [0028], [0044] and [0070]; wherein it is disclosed that the blue laser beam emitted from the light source 101 is used as excitation light that generates fluorescence in the phosphor wheel 111 when a portion 111a of the phosphor layer 111b is irradiated with the excitation light which has passed through the lens group 107) and a fluorescent material supporting substrate (Figure 1; wherein the fluorescent material supporting substrate is the portion of phosphor wheel 111 on which phosphor layer 111b is disposed) supporting the fluorescent material (see Figure 10; wherein it can be seen that phosphor layer 111b is provided on a surface of phosphor wheel 111); and 
a housing part (Figure 10; Casing 201) with the light source (Figure 1; Light Source 101) fixed thereto supporting the wavelength conversion unit (see Figures 1 and 10; Paragraphs [0027]-[0028], [0043] and [0088]; wherein it is disclosed that the holder 110 holds the phosphor wheel 111 and is fixedly attached to the casing 201 and wherein the light source 101 is implicitly fixed to casing 201 due to the fact that the elements of lighting device 100 are not floating in free space and are inherently secured relative to one another within a shared projector housing such that light source 101 is either directly or indirectly secured to casing 201, thereby allowing for the blue laser beam emitted from the light source 101 to be used as excitation light that generates fluorescence in the phosphor wheel 111).

Chikayama (US 2017/0192346) discloses a light source device (Figure 2; Light Source 20) comprising: a light source (Figure 2; Semiconductor Laser 21); a wavelength conversion unit (Figure 2; Phosphor Wheel 30) having a fluorescent material (Figure 2; Phosphor 32) excited by a light output from the light source (Figure 2; Semiconductor Laser 21) and generating fluorescence (see Paragraph [0045]; wherein it is disclosed that blue light emitted by blue semiconductor laser 21 passes through dichroic mirror 23, and is focused by condenser lens 24 onto phosphor wheel 30, the blue light with which phosphor 32 is irradiated excites phosphor 32 such that excited phosphor 32 emits yellow light toward condenser lens 24) and a fluorescent material supporting substrate (Figure 2; Substrate 31) supporting the fluorescent material (see Figure 2 and Paragraph [0048]; wherein it is disclosed that Phosphor 32 is applied as a layer onto metal substrate 31); and a housing part (Figure 5; Enclosure Main Body 101A) supporting the wavelength conversion unit (see Figure 5 and Paragraph [0059]; wherein it is disclosed that the phosphor wheel 30 is attached to motor holding member 120 via motor 34 and motor holding member 120 is fixed to bottom surface portion 101b of enclosure main body 101A), wherein the wavelength conversion unit (Figure 2; Phosphor Wheel 30) is shiftably supported relative to the housing part (see Paragraph [0045]; wherein it is disclosed that the phosphor wheel 30 is rotationally driven about a rotation shaft by motor 34); a cooling member (Figures 5 and 6; Heat Dissipating Fin Group 142) fixed to the fluorescent material supporting substrate (Figure 6; Substrate 31; Paragraph [0059]-[0060]; wherein both the heat dissipating fin group 142 and substrate 31 are fixed to each other by means of their connection to enclosure 101a. That is, heat dissipating fin group 142 is connected to enclosure 101a via heat exchanger holding member 150 and substrate 31 is fixed to enclosure 101a via motor holding member 120) and releasing heat generated in the fluorescent material (see Paragraph [0063]; wherein it is disclosed that heat generated in phosphor wheel 30 is transmitted via the air circulating inside enclosure 101 to heat-receiving fin group 141, the heat received by heat-receiving fin group 141 is transmitted via heat transport heat pipe group 143 to heat-dissipating fin group 142 and dissipated from heat-dissipating fin group 142 toward an external space), wherein an elastic member (Figures 5 and 6; Dustproof Sponge 160) is provided between the cooling member (Figures 5 and 6; Heat Dissipating Fin Group 142) and the housing part (see Figures 5 and 6; wherein the dustproof sponge 160 is provided between heat dissipating fin group 142 and enclosure 101a).

Suyama (US 2012/0057219) discloses a light source device (Figure 1; Green Laser Light Source Unit 2) comprising:
a light source (Figure 1; Semiconductor Laser 31);
a wavelength conversion unit (Figure 1; Wavelength Converting Device 35) having a fluorescent material (see Paragraph [0090])
a housing part (Figure 1; Cover Member 39);
an urging member (Figure 9A-9C; Coil Spring 58) comprising at least one spring (Figure 9A-9C; Coil Spring 58) that urges the wavelength conversion unit (Figure 1; Wavelength Converting Device 35) to restrict shift of the wavelength conversion unit (Figure 1; Wavelength Converting Device 35 [which is held by the wavelength converting device holder 57]) relative to the housing part (see Paragraph [0107]; wherein it is disclosed that the wavelength converting device holder 57 is retained by being pressed against the holder support portion 59 under a spring force of a compression coil spring 58 which is interposed between a concave mirror support portion 60 and the wavelength converting device holder 57 in a compressed state so as to urge the wavelength converting device holder 57 against the holder support portion 59).
As it pertains to claim 1, none of Saitou, Mashimo, Chikayama or Suyama discloses a second urging member comprising at least one second spring that urges the cooling member in a second direction different than the first direction to restrict shift of the wavelength conversion unit relative to the housing part.

In regards to claim 15, 

Saitou (US 2013/0135593) discloses a light source device (Figure 1) comprising: 
a light source (Figure 1; Laser Light Source 30); 
a wavelength conversion unit (Figure 1; Fluorescent Body Unit 10) having a fluorescent material (Figure 1; Fluorescent Body 12) excited by a light output from the light source (Figure 1; Laser Light Source 30) and generating fluorescence (see 
a cooling member (Figure 1; Heatsink 16) comprising a heatsink (Figure 1; Heatsink 16) fixed to the fluorescent material supporting substrate (Figure 1; Plate 14) and releasing heat generated in the fluorescent material (see Figure 1 and Paragraph [0027]); wherein 
the wavelength conversion unit (Figure 1; Fluorescent Body Unit 10) is shiftably supported (see Paragraph [0036]).

Mashimo (US 2019/0391385) discloses a light source device (Figure 1; Lighting Device 100) comprising: 
a light source (Figure 1; Light Source 101); 
a wavelength conversion unit (Figures 1 and 10; Phosphor Wheel 111) having a fluorescent material (Figure 10; Phosphor Layer 111b) excited by a light output from the light source (Figure 1; Light Source 101) and generating fluorescence (see Paragraphs [0028], [0044] and [0070]; wherein it is disclosed that the blue laser beam emitted from the light source 101 is used as excitation light that generates fluorescence in the phosphor wheel 111 when a portion 111a of the phosphor layer 111b is irradiated with the excitation light which has passed through the lens group 107) and a fluorescent material supporting substrate (Figure 1; wherein the fluorescent material supporting substrate is the portion of phosphor wheel 111 on which phosphor layer 111b is disposed) supporting the fluorescent material (see Figure 10; wherein it can be seen that phosphor layer 111b is provided on a surface of phosphor wheel 111); and 
a housing part (Figure 10; Casing 201) with the light source (Figure 1; Light Source 101) fixed thereto supporting the wavelength conversion unit (see Figures 1 and 10; Paragraphs [0027]-[0028], [0043] and [0088]; wherein it is disclosed that the holder 110 holds the phosphor wheel 111 and is fixedly attached to the casing 201 and wherein the light source 101 is implicitly fixed to casing 201 due to the fact that the elements of lighting device 100 are not floating in free space and are inherently secured relative to one another within a shared projector housing such that light source 101 is either directly or indirectly secured to casing 201, thereby allowing for the blue laser beam emitted from the light source 101 to be used as excitation light that generates fluorescence in the phosphor wheel 111).

Suyama (US 2012/0057219) discloses a light source device (Figure 1; Green Laser Light Source Unit 2) comprising:
a light source (Figure 1; Semiconductor Laser 31);
a wavelength conversion unit (Figure 1; Wavelength Converting Device 35) having a fluorescent material (see Paragraph [0090])
a housing part (Figure 1; Cover Member 39);
an urging member (Figure 9A-9C; Coil Spring 58) comprising at least one spring (Figure 9A-9C; Coil Spring 58) that urges the wavelength conversion unit (Figure 1; Wavelength Converting Device 35) to restrict shift of the wavelength conversion unit (Figure 1; Wavelength Converting Device 35 [which is held by the wavelength converting device holder 57]) relative to the housing part (see Paragraph [0107]; wherein it is disclosed that the wavelength converting device holder 57 is retained by being pressed against the holder support portion 59 under a spring force of a compression coil spring 58 which is interposed between a concave mirror support portion 60 and the wavelength converting device holder 57 in a compressed state so as to urge the wavelength converting device holder 57 against the holder support portion 59).
As it pertains to claim 15, none of Saitou, Mashimo, Chikayama or Suyama discloses a second urging member comprising at least one second spring that urges the cooling member in a second direction different than the first direction to restrict shift of the wavelength conversion unit relative to the housing part.

In regards to claim 16, 

Zakoji (US 2017/0205694) teaches a light source device (Figure 2; Light Source Apparatus 2) comprising: 
a light source (Figure 2; First and Second Array Light Source 110 and 113); 
a wavelength conversion unit (Figure 2; Phosphor Wheel 80) having a fluorescent material (Figure 2; Phosphor 34) excited by a light output from the light source (Figure 2; First and Second Array Light Source 110 and 113) and generating fluorescence (see Paragraph [0071]-[0074]) and a fluorescent material supporting substrate (Figure 2; Disk 120) supporting the fluorescent material (see Figure 2 and Paragraph [0073]); 
a housing part (Figure 9; Enclosure Member 101) with the light source fixed thereto supporting the wavelength conversion unit (see Paragraph [087]; wherein it is 
a collection system unit (Figure 2; First Pickup Lens Unit 26) having a collection system (Figure 2; First Pickup Lens Unit 26) comprising one or more lenses (Figure 2; Pickup Lenses 26a, 26b and 26c) that collects the light output from the light source (Figure 2; First and Second Array Light Source 110 and 113) to the fluorescent material (Figure 2; Phosphor 34; Paragraph [0071]) and a holding member (Figure 5; Holder 60) that comprises a lens holding portion (Figure 5; Holding Sections 61a, 61b, and 61c) that holds one or more lenses (Figure 2; Pickup Lenses 26a, 26b and 26c) of the collection system (see Paragraph [0096]; wherein it is disclosed that the body section 61 has holding sections 61a, 61b, and 61c, which hold the lenses 26a, 26b, and 26c, respectively); and 
a moving restriction mechanism (Figure 8; Elongated Hole 76a and Pin Members 104) which restricts the amount of shift between the fluorescence material supporting substrate and the holder (see Figure 8 and Paragraph [0106]); wherein 
the moving restriction mechanism (Figure 8; Elongated Hole 76a and Pin Members 104) have a hole (Figure 8; Elongated Hole 76a) and a protrusion (Figure 8; Pin Members 104), 
the wavelength conversion unit (Figure 8; Phosphor Wheel 80) is shiftably supported relative to the housing part (see Paragraph [0106]), and 
the hole (Figure 8; Elongated Hole 76a) and the protrusion (Figure 8; Pin Members 104) restrict the amount of shift of the wavelength conversion unit (see Paragraph [0106]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882